Citation Nr: 18100082
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 12-18 852
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to an evaluation in excess of 20 percent disabling for service-connected dislocation of the left shoulder, post-operative sequela is denied.  
FINDING OF FACT
Throughout the appeal period, the Veterans dislocation of the left shoulder, post-operative sequela has not been manifested by fibrous union of the humerus, nonunion of the major humerus (false flail joint), or loss of head of the major humerus (flail shoulder).
CONCLUSION OF LAW
The criteria for establishing entitlement to an evaluation in excess of 20 percent disabling for service-connected dislocation of the left shoulder, post-operative sequela, have not been satisfied.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran honorably served on active duty with the United States Air Force from February 1962 to December 1965.
This matter comes before the Board of Veterans Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, continuing the 20 percent evaluation for the Veterans service-connected dislocation of the left shoulder.
This matter was previously remanded in September 2016 for additional development to include updated treatment records and affording the Veteran a new VA examination.  As the requested development has been completed, the Veterans claim has returned to the Board for appellate consideration.
Duty to Notify and Assist
VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Copies of compliant VCAA notices were located in the claims file.
In addition, the Board finds that the duty to assist the claimant has been satisfied.  The Veterans service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and any necessary opinions obtained.  
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
Increased Ratings, Generally
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017).  The Board determines the extent to which a veterans service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.10 (2017).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.
The Court has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).
 
1.  Entitlement to an evaluation in excess of 20 percent disabling for service connected dislocation of the left shoulder, post-operative sequela.
In this case, the Veteran contends that his service-connected dislocation of the left shoulder, post-operative sequela is worse than currently evaluated.  The preponderance of the evidence is against his claim.
The Veterans left shoulder disability has been evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5202.  The Board notes that the Veteran is right-hand dominant, thus, his left shoulder is considered the minor extremity.  See 38 C.F.R. § 4.69.  
Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.
Diagnostic Code 5202, contemplates a 20 percent disability rating for impairment of the humerus, malunion, with marked deformity on the minor side and 30 percent disability rating for the major side.  A 20 percent disability rating (minor or major) is assigned for recurrent dislocations of the minor arm at the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level.  A 20 percent disability rating (minor) and a 30 percent disability rating (major) is assigned when there are frequent episodes and guarding of all arm movements for the minor arm.  40 percent disability rating (minor) and a 50 percent disability rating (major) is granted for fibrous union arm; a 50 percent rating (minor) and a 60 percent disability rating (major) is warranted for nonunion (false flail joint) of the arm and a 70 percent disability rating (minor) and a 80 percent disability rating (major) is warranted for loss of head of (flail shoulder) for the arm.  38 C.F.R. § 4.71a.
Pursuant to Diagnostic Code 5201, a 20 percent rating is warranted for limitation of the (major) arm to shoulder level. A 30 percent rating is warranted for limitation of the (major) arm to midway between the side and shoulder. A 40 percent rating is warranted for limitation of the (major) arm to 25 degrees from the side.  Id.
Under Diagnostic Code 5203, for impairment of the clavicle or scapula in either the major or minor arm, a 10 percent disability rating is granted for malunion or nonunion without loose movement, and a 20 percent disability rating is granted for nonunion with loose movement or for dislocation.  Id.
The Board has thoroughly reviewed the evidence of record and concludes that an evaluation in excess of 20 percent disabling for left a shoulder disability is not warranted in this case. 
Review of the record indicates that the Veteran has been afforded multiple VA examinations to assess the current severity of his left shoulder disability.
On evaluation in October 2010, the Veterans range of motion of the left shoulder revealed forward flexion limited to 160 degrees, left abduction limited to 160 degrees, left internal rotation limited to 70 degrees, and left external rotation limited to 80 degrees. Objective findings of pain were present.  Repetitive use testing caused pain with no additional limitation of motion.
On examination, the examiner noted evidence of left shoulder crepitus, tenderness guarding of movement and positive signs for anterior subluxations.  An abnormal scar was also noted.  There was no evidence of incapacitating episodes related to arthritis or joint ankylosis.  X-ray films revealed minimal degenerative changes of the left acromioclavicular joint.  Migration of the humeral head suggestive of degeneration of the rotator cuff was also indicated.  The examiner noted that the Veterans activities of daily living were affected from a moderate to severe level.
Pursuant to a September 2016 Board Remand decision, the Veteran was afforded a new examination.
During the clinical evaluation in November 2016, the Veteran described current symptoms including chronic discomfort in his left shoulder which is exacerbated by increased physical activity.  He stated that his left shoulder symptoms make it difficult to lie on his left side and noted sleep disturbance, particularly during flare-ups.  The Veteran also reported clicking and crepitus in the shoulder. Over-the-counter medications, including aspirin were used to treat his pain.  Functional loss as to participation in hobbies and difficulty working overhead was noted.
On examination, range of motion of the left shoulder revealed forward flexion limited to 170 degrees, left abduction limited to 145 degrees, left internal rotation limited to 85 degrees, and left external rotation limited to 30 degrees.  Neither pain nor range of motion contributed to functional loss.  Evidence of pain was noted to include with abduction, external rotation, and internal rotation.
There was evidence of pain on weight-bearing, crepitus and localized tenderness to the anterior shoulder.  No additional functional loss or loss of range of motion after repetitive use was indicated.  Pain, weakness, fatigability nor incoordination significantly limited functional ability with repeated use over a period of time.  The examiner was unable to comment on functional ability during flare-ups as the Veteran was not examined during a flare-up.  No additional factors were noted as contributing to the Veterans left shoulder disability.  Muscle strength was normal with no evidence of atrophy or ankylosis.  The Hawkins impingement test was positive for evidence of a rotator cuff condition.  Crank apprehension and relocation tests were also positive.  Left shoulder instability with infrequent episodes of dislocation was indicated. 
Following the clinical evaluation and review of the record, the examiner noted that the Veterans left shoulder injury and subsequent operative repair resulted in pain and development of post-operative traumatic arthritis.  Decreased range of motion and painful motion of the left shoulder was also indicated.
In light of the forgoing, the Board finds that higher evaluation is not warranted for any time during the appeal period.  As previously noted, a 40 percent disability evaluation of the minor extremity is not warranted unless the objective evidence reveals fibrous union of the humerus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.
In this case, the Veterans left shoulder was evaluated in October 2010 and November 2016.  In October 2010, the examiner noted evidence of left shoulder crepitus, tenderness guarding of movement and positive signs for anterior subluxations.  There was no evidence of incapacitating episodes related to arthritis or joint ankylosis.  X-ray films revealed minimal degenerative changes of the left acromioclavicular joint.  In a subsequent evaluation, dated November 2016, the examiner noted that the Veterans left shoulder injury and subsequent operative repair resulted in pain and development of post-operative traumatic arthritis.  Decreased range of motion and painful motion of the left shoulder was also indicated.  Left shoulder instability with infrequent episodes of dislocation was noted.  At no point during the appeal period has the Veterans left shoulder disability been productive of fibrous union of the arm.
The Board has also considered whether the Veteran is entitled to a higher rating under any other applicable rating schedule.  A 30 percent disability rating is not warranted for a minor extremity pursuant to Diagnostic Code 5201, as the objective evidence does not show limitation of motion to 25 degrees from side.  See 38 C.F.R. § 4.71a.  Similarly, the Veteran is not entitled to a rating under Diagnostic Code 5200, as he has no ankylosis of the shoulders (Diagnostic Code 5200).  See id.
The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206 -07.  Here, the Veterans functional loss and pain have been contemplated by the assigned evaluation of 20 percent disabling under Diagnostic Code 5202.  Thus, the currently assigned evaluation adequately compensates the Veteran for pain and functional loss.  To the extent that additional functional loss is shown, it does not rise to the level that would enable a finding that the overall disability picture most nearly approximates the next-higher evaluation.
In making all determinations, the Board has fully considered the competent lay and medical evidence of record.  It also recognizes that the Veteran is generally deemed credible to report on worsening symptoms and articulate his subjective belief that he is entitled to a higher rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In this case, the Veteran provided numerous lay statements indicating that his left shoulder had worsened, to include complaints of pain from his shoulder to his elbow, and difficulty performing tasks overheard.  The Board also acknowledges the contentions of the Veterans representative indicating that a new examination is required.  However, the Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veterans claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the examinations are deemed adequate for adjudication purposes.  
While the Board is sympathetic to the Veterans complaints of worsening symptoms, the evidence of record does not support a higher evaluation or suggest that a new VA examination is required.  The demonstrated impairment of the left shoulder disability does not warrant an evaluation in excess of 20 percent disabling under the applicable rating criteria. 
Accordingly, as the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  Therefore, the Board finds that the Veterans claim of entitlement to an evaluation for dislocation of the left shoulder, post-operative sequela must be denied.

 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	N. Whitaker, Associate Counsel 

